Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 19, 2021

The Court of Appeals hereby passes the following order:

A22D0016. ULTRA GROUP OF COMPANIES, INC. v. GEORGIA LOTTERY
    CORPORATION et al.

      Ultra Group of Companies, Inc. filed this timely discretionary application
seeking to appeal a final order of the superior court affirming the decision of the
Georgia Lottery Corporation.1 Ultra, however, has a right of direct appeal here.
      Under OCGA § 5-6-35 (a) (1), a discretionary application is required to appeal
“decisions of the superior courts reviewing decisions of the State Board of Workers’
Compensation, the State Board of Education, auditors, state and local administrative
agencies, and lower courts by certiorari or de novo proceedings[.]” But the statute
creating the Georgia Lottery Corporation expressly provides that it is “not a state
agency[.]” OCGA § 50-27-4. Accordingly, a superior court order reviewing a
decision of the Georgia Lottery Corporation “does not fall within the ambit of OCGA
§ 5-6-35 (a) (1),” and an application for discretionary review is not required.
Amusement Leasing, Inc. v. Georgia Lottery Corp., 352 Ga. App. 243, 246 (1) (834
SE2d 330) (2019).
      We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35(j). Accordingly, this application
is hereby GRANTED. Ultra shall have ten days from the date of this order to file a
notice of appeal in the trial court. If Ultra has already filed a timely notice of appeal



      1
       Some of the records in this case refer to the Georgia Lottery Corporation as
the Georgia Lottery Commission.
in the trial court, it need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/19/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.